PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/179,946
Filing Date: 4 Nov 2018
Appellant(s): Fishel et al.



__________________
Allan Farber
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/8/21 appealing from the office action mailed 6/18/21. 
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 6/18/21 from which the appeal is taken have been modified by the advisory action dated 8/25/21.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
Examiner Note: The 35 U.S.C. 103 rejections set forth below have been modified from those set forth in the final rejection mailed 6/18/21. Due to appellant’s after-final amendments to claims 8 and 13 to remove “non-uniformly” from the claims (to obviate the previous 35 U.S.C. 112 rejections), the examiner is no longer relying on the Middleton et al. reference (US 2007/0267374) in any prior art rejection. As noted in MPEP 1207.03(a)(II)(3) (“Relying on fewer than all references in support of a 35 U.S.C. 103 rejection, but relying on the same teachings.”), the modified rejections do not constitute a new grounds of rejection.

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 8-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marx et al. (US 5,203,491) in view of Chatterton et al. (US 6,149,053). 

	Regarding claim 8, Marx et al. discloses a paper covered pan (10. Note that the apparatus disclosed by Marx et al. is interpreted as being a “ a paper covered pan” since container (10) includes an inner layer (12) of parchment paper covering an outer base layer (14) of ovenable paperboard, as described in column 4 line 67- column 5 line 1, as well as can be seen from Figure 1 in  in Marx et al.) including a pan  (outer base layer 14 of ovenable paperboard) having a previously determined shape (shape of 14) and paper (inner layer of parchment paper 12, as described in column 4 lines 67-68 in Marx et al.) inside the pan (outer base layer 14) and covering an inside surface (top surface of 14) of the pan (outer base layer 14) [as can be seen from Figure 1 in Marx et al.], the paper covered pan (10) manufactured by a process. The recited limitation of being manufacturing by a process comprising: “mounting on a first roller a first roll of metallic foil; mounting on a second roller a second roll of paper; simultaneous feeding the metallic foil from the first roll and the paper from the second roll; driving the metallic foil and the paper together into a press machine; pressing together the metallic foil and the paper thereby manufacturing the paper covered pan having the previously determined shape and the paper covering the inside surface of the metallic pan, wherein the paper covered pan 
Chatterton et al. however discloses a metallic pan (10) being made of a metallic foil [as described in column 3 lines 54-60 in Chatterton et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pan of Marx et al. by substituting 
		
	Regarding claim 9, Marx et al. modified by Chatterton et al. discloses the paper covered pan (10 in Marx et al.) [as can be seen from Figure 1 in Marx et al.], according to claim 8, manufactured by the process [as can be seen from Figures 1 in Marx et al.].  The recited limitation of being manufactured by a process further comprising “attaching the metallic pan to the paper by crimping edges of the metallic foil together with the paper while said pressing together the metallic foil and the paper”, as recited in claim 9 lines 3-4, is interpreted as being a product by process limitation only requiring the structure of the finished product resulting from the claimed process. The structure resulting from the recited process is interpreted as including a metallic pan, including a metallic foil and a paper crimped together at edges. The prior art of Marx et al. and Chatterton et al., discloses a metallic pan (10 in Chatterton et al.), including a metallic foil (as 

	Regarding claim 10, Marx et al. modified by Chatterton et al. discloses the paper covered pan (10 in Marx et al.) [as can be seen from Figure 1 in Marx et al.], according to claim 8, manufactured by a process [as can be seen from Figure 1 in Marx et al.].  The recited limitation of being manufactured by a process further comprising “attaching the metallic pan to the paper by crimping the metallic foil together with the paper while said pressing together the metallic foil and the paper, thereby producing the paper covered pan with the paper attached by crimps formed in inside corners thereof during said pressing to accommodate to the previously determined shape”, as recited in claim 10 lines 3-6, is interpreted as being a product by process limitation only requiring the structure of the finished product resulting from the claimed process. The structure resulting from the recited process is interpreted as including a metallic pan, including a metallic foil, and paper attached together by crimping formed in inside corners. The prior art of Marx et al. and Chatterton et al. discloses a metallic pan (10 in Chatterton 

	Regarding claim 11, Marx et al. modified by Chatterton et al. discloses the paper covered pan (10 in Marx et al.) [as can be seen from Figure 1 in Marx et al.], according to claim 8, manufactured by a process [as can be seen from Figure 1 in Marx et al.].  
The recited limitation of being manufactured by a process further comprising: “attaching the metallic pan to the paper by folding the metallic foil together with the paper while said pressing together the metallic foil and the paper, thereby producing the paper covered pan with the paper attached by folds during said pressing to accommodate the previously determined shape”, as recited in claim 11 lines 3-6, is interpreted as being a product by process limitation only requiring the structure of the finished product resulting from the claimed process.  The 

Regarding claim 12, Marx et al. modified by Chatterton et al. discloses the paper covered pan (10 in Marx et al.) [as can be seen from Figure 1 in Marx et al.], according to claim 8, manufactured by a process [as can be seen from Figure 1 in Marx et al.].  
The recited limitation of being manufactured by a process further comprising: “die cutting the metallic foil together with the paper”, as recited in claim 12 line 3, is interpreted as being a product by process limitation only requiring the structure of the finished product resulting from the claimed process. The structure resulting from the recited process is interpreted as including a metallic pan, including a metallic foil, and paper which has been cut/formed into a shape.  The prior art of Marx et al. and Chatterton et al. discloses a metallic pan (10 in Chatterton et al.), including a metallic foil (as described in column 3 lines 54-60 in Chatterton et al.), 

Regarding claim 13, Marx et al. discloses a paper covered pan (10. Note that the apparatus disclosed by Marx et al. is interpreted as being a “paper covered pan” since container (10) includes an inner layer (12) of parchment paper covering an outer base layer (14) of ovenable paperboard, as described in column 4 line 67- column 5 line 1, as well as can be seen from Figure 1 in  in Marx et al., therefore interpreted as being a “paper covered pan”) comprising: a pan (outer base layer 14) having an upper surface (upper surface of 14) including a cavity (opening in outer base layer 14 receiving inner layer 12) and an upper lip (22, as described in column 5 line 30 as well as can be seen from Figure 1 in Marx et al.) surrounding the cavity (opening in outer base layer 14 receiving inner layer 12) [as can be seen from Figure 1 in Marx et al.]; and paper (inner layer 12 of parchment paper) covering said upper surface (upper surface of 14) inside the cavity (opening in outer base layer 14 receiving inner layer 12)  covering the upper lip (22) of the pan (outer base layer 14) [as can be seen from Figure 1 in Marx et al.], wherein the paper covered pan (10) includes crimps (folds created to form the side walls, rim, and lip portion, as well as pleats created in the side wall, rim and lip portions, as described in column 5 line 46-48, and can be seen from Figure 1 in Marx et al.)  to accommodate to a previously determined shape [as can be seen from Figure 1 in Marx et al.], wherein the paper (inner layer 12 of parchment paper) is attached within the crimps (folds created to form the side walls, rim, and lip portion, as well as pleats created in the side wall, rim and lip portions, as described in column 5 line 46-48, and can be seen from Figure 1 in Marx et al.) in the pan (10) [note that the paper is located within an inner interior surface of the crimps of the pan (outer base layer 14), therefore interpreted as being located within the crimps]. However, Marx discloses a pan (outer base layer 14) made out of an ovenable paperboard, and thus does not disclose having a metallic pan including folds of metallic foil of the pan.  
Chatterton et al. however discloses a metallic pan (10) being made of a metallic foil [as described in column 3 lines 54-60 in Chatterton et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pan of Marx et al. by substituting a metallic foil for the ovenable paperboard. As taught by Chatterton et al., the metallic foil is inexpensive and provides good heat transference qualities [as described in column 1 lines 20-24]. Also, the incorporation of wrinkles or folds (i.e. “crimps”) in the sidewalls of metallic foil containers, as well as a curled or beaded rim, provides the container with an increase in overall structural strength and aesthetic appeal [as described in column 1 lines 40-47]. Since both the pan of Marx et al. and the pan of Chatterton et al. are formed of thin materials that are deformed into pans having sidewall crimps and curled rims, there is a reasonable 

	Regarding claim 14, Marx et al. modified by Chatterton et al. discloses the covered pan (10 in Marx et al.) [as can be seen from Figure 1 in Marx et al.] of claim 13, wherein the paper (inner layer 12 of parchment paper in Marx et al.) retains a shape corresponding to a shape of the metallic pan (outer modified base layer 14 in Marx et al.) [as can be seen from Figure 1 in Marx et al.].

	Regarding claim 16, Marx et al. modified by Chatterton et al.  discloses the paper covered pan (10 in Marx et al.) [as can be seen from Figure 1 in Marx et al.], of claim 13, wherein the paper (inner layer 12 of parchment paper) is a baking paper configured to withstand baking temperatures [as described in column 5 line 57-59 in Marx et al.].  

	Regarding claim 17, Marx et al. modified by Chatterton et al.  discloses the paper covered pan (10 in Marx et al.) [as can be seen from Figure 1 in Marx et al.], of claim 13, having crimps (folds created to form the side walls, rim, and lip portion, as well as pleats created in the side wall, rim and lip portions, as described in column 5 line 46-48, and can be seen from Figure 1 in Marx et al.).  The recited limitation of the crimps being “created by pressing the metallic foil with the paper during manufacture of the covered pan from the metallic foil”, as recited in claim 17 line 1-2, is interpreted as being a product by process limitation only requiring .

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marx et al. (US 5,203,491) in view of Chatterton et al. (US 6,149,053), as applied to claim 13 above, and in further view of Schlumbohm (US 2,174,425).  

	Regarding claim 15, Marx et al. modified by Chatterton et al., discloses the paper covered pan (10 in Marx et al.) [as can be seen from Figure 1 in Marx et al.] of claim 13, having a metallic foil (as described in column 3 lines 54-60 in Chatterton et al.) composed of substantially aluminum [as described in column 3 lines 54-60 in Chatterton et al.].  However, the combination of Marx et al., and Chatterton et al. does not explicitly disclose the metallic foil being composed of an alloy substantially of aluminum. Schlumbohm, however discloses an aluminum foil pan (page 1, column 1, lines 5-8 in Schlumbohm) being composed of an alloy (page 2, column 2 lines 9-10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metallic foil in the combination of Marx et al. and . 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
In the after-final claim amendments submitted on 8/16/21, Appellant amended the claims to remove the limitation of “non-uniformly”, which therefore overcomes the rejections under 112(a) and 112(b) previously indicated in the Final Rejection mailed 6/18/21.  

(2) Response to Argument
Appellant argues “the product as claimed in claims 8 and 13, a paper covered metallic pan, can only be defined by the process steps by which the product is made and the manufacturing process steps claimed impart distinctive structural characteristics to the paper covered metallic pan”. Also, “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product”. Appellant further argues the office did not                                                                                                                                                                                                                                                                                                                                                                                                                                     “consider the distinctive structural characteristics imparted by the process steps as claimed and thereby not considering the claim as a whole”.  However, Appellant is merely arguing the instant application contains distinctive structural characteristics without identifying the distinctive structural characteristics which are not disclosed by the prior art.  Appellant argues “crimps formed during pressing to accommodate to the previously determined shape and the attachment of paper within the crimps of metallic foil are specific to the process steps as claimed and are not found” and “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics of the final product” . However, the recited limitation is interpreted as being a product by process limitation only requiring the structure of the finished product resulting from the claimed process. The structure resulting from the recited process is interpreted as including a covered pan comprising a metallic pan, including a metallic foil and paper, and the paper covered pan including crimps, wherein the paper is attached within the crimps.  The prior art of Marx et al. discloses a covered pan [Figure 1] including a pan (outer base layer 14) and paper (inner layer of parchment paper 12), and the paper covered pan including crimps (folding to form the side walls, rim, and lip portion, as well as pleats created in the side wall, rim and lip portions, as described in column 5 line 46-48, and can be seen from Figure 1 in Marx et al.), wherein the paper (inner layer of parchment paper 12) is attached within the crimps (note that the paper is 
	Appellant argues the asserted combination is improper because the Office Action relies on information gleaned solely from Appellant’s specification and the Office used “hindsight reasoning”. However, the motivation to combine the prior art of record is derived directly from the prior art reference rather than the specification of the instant application.  Specifically, Chatterton et al. discloses a metallic foil which is inexpensive and provides good heat transference qualities [as described in column 1 lines 20-24]. Also, the incorporation of wrinkles or folds (i.e. “crimps”) in the sidewalls of metallic foil containers, as well as a curled or beaded rim, provides the container with an increase in overall structural strength and aesthetic appeal [as described in column 1 lines 40-47]. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the ovenable paperboard in Marx et al. with the metallic foil of Chatterton for the advantages of being inexpensive, providing good heat transference qualities, increased structural strength and aesthetic appeal.  Also, in response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In response to Appellant’s argument that motivation to provide a barrier between the food being cooked and the metal surface of the pan is totally absent from the cited art. The fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
	Appellant argues the asserted combination is deficient and the prior art of Marx is also silent with respect to the aforementioned distinctive structural features which the process steps as claimed impart on the paper covered pan as manufactured. These structural features are explicitly recited in claims 8 and 13: the paper covered pan includes crimps formed during pressing to accommodate to a previously determined shape, wherein the paper is attached within the crimps of metallic foil of the paper covered pan. However, Appellant is merely arguing the instant application contains distinctive structural characteristics without identifying the distinctive structural characteristics which is not disclosed by the prior art.  As previously mentioned above, the recited limitation is interpreted as being a product by process limitation only requiring the structure of the finished product resulting from the claimed process. The structure resulting from the recited process is interpreted as including a covered pan comprising a metallic pan, including a metallic foil, and paper and the paper covered pan including crimps, wherein the paper is attached within the crimps.  The prior art of 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/NIRVANA DEONAUTH/           Examiner, Art Unit 3726                 
                                                                                                                                                                            Conferees:

/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726                                                                                                                                                                                                        
/DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by